DETAILED ACTION
Applicant: JOYCE, Richard Charles; MLNARIK, Kevin John; & VERHAGEN, Paul
Assignee: Illinois Tool Works Inc.
Attorney: Matthew Marrone (Reg. No.: 68,431)
Filing: Amendment filed 31 October 2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
Claims 1-20 are currently pending before the Office, and claims 1, 5-11, 14-15, and 18-19 were amended.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/31/2022 was filed after the mailing date of the Non-Final Rejection on 05/31/2022.  The submission is in compliance with the provisions of 37 CFR 1.97 since the corresponding fee was paid.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Persuasive Arguments – Objections & §102 Rejection
Applicant’s arguments, see Pages 6-8, filed 31 October 2022, with respect to a formality objection & a §102 rejection have been fully considered and are persuasive in that the Applicants assert “no correction is required” (objection) and the claims have been amended to avoid the cited art (§102 rejection).  The objection of the Specification has been withdrawn and the rejection of the claims has been withdrawn.  However, upon further review the claims are rejected in view of Hsu et al. and Dostoomian et al. (US Pat. 4,359,622), see below. 
Unpersuasive Arguments - §101, Double Patenting, & §103 Rejections
Applicant's arguments filed 31 October 2022 with respect to §101 & Double Patenting Rejections have been fully considered but they are not persuasive.
First, the Applicants argue that since “claims 1 and 15 have been amended to introduce structural and functional features that address the interpretations presented in [the prior] Office Action . . . [and, accordingly, now] all claims recite patentable subject matter” (App. Arg., Pg. 6).  The Examiner respectfully disagrees.  The additional limitations do not amount to “significantly more” since it merely requires a second temperature sensor doing a similar second output signal range and adjusting an output, which additionally raises indefiniteness issues.  The Applicants have not sufficiently argued or explained how the additional “conventional activities previously known in the industry, specified at a high level of generality” using generic devices to perform generic functions would amount to “significantly more” than the abstract idea. 
Second, the Applicants argue to “traverse [the nonstatutory double patenting] rejections” (App. Arg., Pg. 9).  The Examine respectfully disagrees.  The claims have been amended to more closely align with the patented claims, and are merely broader versions of the patented claims.  
Third, the Applicants argue that the cited references “taken individually or in combination, fails to make up the deficiencies of Hsu” (App. Arg., Pgs. 7-9).  The Examiner respectfully disagrees, as detailed in the office action below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 15 include the phrase “adjusting, via the controller (claim 1), an output of the device in response to the measured temperature value” (claims 1 & 15) which is indefinite for multiple reasons: first, it is unclear if ”an output” refers back to the prior claimed “first output signal range”, “second output signal range”, “an output signal”, or if it is a new, different “output”.  If it is the same, then it should be amended to utilize proper antecedent basis and added detail to make clear which “output” it is referring back to.  If it is different, then it should be amended to differentiate it from the prior claimed “first/second output signal ranges” and “output signal”.  Second, it is unclear which “output” is being “adjust[ed]” since the Specification only discloses user adjustments of “temperature ranges”/”temperature scale”, e.g. “adjust”/”adjustable” in two locations with reference to “an adjustable temperature scale for a temperature sensor, giving a user an ability to select a temperature sensor that has desired operational characteristics but also fits an application requiring a particular temperature range to be measured” (Spec., ¶7) and “user can adjust “IR Input Max” and/or “IR Input Min” temperature setting to change a selected temperature range to be measured” (Spec., ¶60) which makes it unclear how the “output of the device” is “adjust[ed]” based on teachings from the Specification.  It is unclear if the “output” is a user selected “temperature scale”, a user selected “temperature range to be measured”, a “heat output” to “control of heating or cooling” by a “signal to the rolling inductor or another heat source” (Spec., ¶49), or if the “output” is some other “output”.  Third, it is unclear part of the “device” is the source of the claimed “output” since the device includes “a controller”, “first and second temperature sensors”, and is later claimed as “an induction power source” (claim 13).  Further detail should be added to the claims to define the “output” source or relation to the “device”.  Claims 2-14 and 16-20 inherit this rejection.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10 and 13-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception, e.g. an abstract idea, without significantly more.
Claim 1 is directed to an abstract idea: a method of providing a device with a controller that effects temperature control or temperature monitoring, receiving a temperature range (which inherently includes a minimum and a maximum), correlating a known output signal range of a temperature sensor to the temperature range to be measured, receiving an output signal from the temperature sensor, and generating a measured temperature value based on the output signal of the temperature sensor. Step 1: YES – a process/method
The claimed method is an abstract idea since it is merely using a mathematical calculation to measure temperature using generic devices/controllers similar to “calculating a number representing an alarm limit value using the mathematical formula ‘‘B1=B0 (1.0–F) + PVL(F)’’, Parker v. Flook, 437 U.S. 584, 585, 198 USPQ 193, 195 (1978).  Step 2A: YES – Abstract Idea
The claimed method includes “additional elements” other than the abstract idea, including the requirement to perform the steps “via the controller” including correlating first and second signal output signal ranges from first and second temperature sensors, which is not sufficient to make the claim as a whole amount to significantly more than the abstract idea itself since the use of generic computer/devices to perform the well-understood, routine, and conventional activity of taking a temperature measurement does not qualify as “significantly more” since it has been held that “[s]imply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry, as discussed in Alice Corp., 573 U.S. at 225, 110 USPQ2d at 1984 (see MPEP § 2106.05(d))”.  Step 2B: NO – the claim does not recite additional elements that amount to significantly more than the judicial exception
Claims 2-10 & 13-14 are likewise directed to an abstract idea without significantly more since they add details to the mathematical calculation or perform well-understood, routine and conventional activities.  The additional elements added by these claims are merely generic components, e.g. claim 2 – “a part”, well-understood functions, e.g. claim 3 - “display to a user”, or generic computer components/functions, e.g. claim 4 – “current signal”, claim 5 – “signal range”, claim 6 – “biasing resistor”, claim 7 – “voltage signal”, claim 8 – “IR sensor”, claim 9 – “minimum/maximum output signal of the temperature sensor”, claim 10 – “linear scale”, claim 13 – “induction power source”, and claim 14 – “values selected by a user”.
Claim 15 includes similar claim scope to claim 1 directed to a device.  Step 1: YES – machine
  The claimed device covers an abstract idea since it is merely using a mathematical calculation to measure temperature using generic devices/controllers similar to “calculating a number representing an alarm limit value using the mathematical formula ‘‘B1=B0 (1.0–F) + PVL(F)’’, Parker v. Flook, 437 U.S. 584, 585, 198 USPQ 193, 195 (1978).  Step 2A: YES – Abstract Idea
The claimed device includes “additional elements” other than the abstract idea, including a “program logic held in a data storage” and “first and second temperature sensors“ which are not sufficient to make the claim as a whole amount to significantly more than the abstract idea itself since the use of generic computer/devices to perform the well-understood, routine, and conventional activity of taking a temperature measurement does not qualify as “significantly more” since it has been held that “[s]imply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry, as discussed in Alice Corp., 573 U.S. at 225, 110 USPQ2d at 1984 (see MPEP § 2106.05(d))”.  Step 2B: NO – the claim does not recite additional elements that amount to significantly more than the judicial exception
Claims 16-20 are likewise directed to an abstract idea without significantly more since they add details to the mathematical calculation or perform well-understood, routine and conventional activities.  The additional elements added by these claims are merely generic components, e.g. claim 16 – “a part”, well-understood functions, e.g. claim 17 - “display to a user”, or generic computer components/functions, e.g. claim 18 – “IR sensor”, claim 19 – “input interface”, and claim 20 – “current signal & biasing resistor”.
Claim 11 includes further limitations defining the “linear scale” to include specific relationships between minimum and maximum temperature values and analog-to-digital values corresponding to minimum and maximum output current signals of the temperature sensor which is a Step 1: a method, Step 2A: an abstract idea, but Step 2B: recites additional elements that amount to significantly more than the judicial exception since it “[adds] a specific limitation other than what is well-understood, routine, conventional activity in the field, or adding unconventional steps that confine the claim to a particular useful application, e.g., a non-conventional and non-generic arrangement of various computer components for filtering Internet content, as discussed in BASCOM Global Internet v. AT&T Mobility LLC, 827 F.3d 1341, 1350-51, 119 USPQ2d 1236, 1243 (Fed. Cir. 2016) (see MPEP § 2106.05(d))”.  Claim 12 depends from claim 11 when taken as a whole has self-evident eligibility according to Pathway A, see MPEP §2106.06.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-2, 4, 7, 9-11, 15-16, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsu et al. (US Pub. 2012/0004880) in view of Dostoomian et al. (US Pat. 4,359,622).
Regarding claim 1, Hsu et al. discloses a method, comprising: 
providing a device with a controller (Hsu et al.: Fig. 1; ¶20 CPU) that effects temperature control or temperature monitoring (Fig. 1 temperature sensing unit 110; ¶¶20-21);

    PNG
    media_image1.png
    573
    855
    media_image1.png
    Greyscale

receiving, via the controller, a first minimum temperature value (Fig. 3A VL-1) and a first maximum temperature value (Fig. 3A VH-1) of a first temperature range to be measured (Fig. 3A – range b/w VL-1 and VH-1; ¶23);
correlating, via the controller (Fig. 1; ¶20 CPU), a known first output signal range (Fig. 3A TB-1 to TA-1) of a first temperature sensor (Fig. 1 sensing unit 110) to the first temperature range to be measured (Fig. 3A; ¶23);
receiving, via the controller (Fig. 1; ¶20 CPU), an output signal (Fig. 3A) from the first temperature sensor (Fig. 1 sensing unit 110); 
generating, via the controller (Fig. 1; ¶20 CPU), a measured temperature value (Fig. 1 result temperature) based on the output signal (Fig. 3A) of the first temperature sensor (110); and 

    PNG
    media_image2.png
    453
    1538
    media_image2.png
    Greyscale

adjusting, via the controller (Fig. 1; ¶20 CPU), an output of the device in response to the measured temperature value (Fig. 5 S550 – adjusting an ADC input range based on measured temperature).
However, Hsu et al. fails to disclose first and second temperature sensors.
In a related field of endeavor, Dostoomian et al. discloses a spot-welding method (Dostoomian et al.: Abstract), comprising: providing a device with a controller (Fig. 8 controller 800) that effects temperature monitoring (temperature detectors 139,153; C.13:L.64-C.16:L.29 thermographic phosphor visible light detection of temperature up to 66° & IR detection above 66°); receiving, via

    PNG
    media_image3.png
    464
    698
    media_image3.png
    Greyscale

the controller, a first minimum temperature value and a first maximum temperature value of a first temperature range to be measured (139,811; C.4:L.45-C.5:L.45 phosphorescent radiation from thermographic phosphor used to monitor temperature from minimum temperature (room temp.) to maximum temp. (about 66°); C.13:L.64-C.14:L.18), and a second minimum temperature value and a second maximum temperature value of a second temperature range to be measured (153,816; C.5:L.22-C.6:L.21 thermal infrared radiation employed to measure over upper temperature range, e.g. about 66° to highest temperature of interest; C.14:L.18-C.16:L.29); receiving, via the controller (800), an output signal from the first or second temperature sensors (multiplexer 816 receives output from 139,811 & 153,814); generating, via the controller, a measured temperature value based on the output signal of the first or second temperature sensors (139,811 & 153,816; C.4:L.45-C.6:L.21; C.13:L.64-C.16:L.29); and adjusting, via the controller, an output of the device in response to the measured temperature value (C.5:L.42-C.6:L.21 switching from lower temp range to upper temp. range based on cross-over b/w sensors based on output signal and error output signal produced by the spot welding controller for controlling welding current based on intensity and temperature).
In view of the ability to monitor the intensity and temperature to detect signal errors to facilitate welding current control and facilitate cross-over between temperature sensors using temperature monitoring between low range and upper range temperatures as is disclosed in Dostoomian et al. at Columns 5-6, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Dostoomian et al. with the teachings of Hsu et al. to obtain temperature ranges with two sensors for different subranges to facilitate welding current control and monitoring temperature to facilitate temperature sensor cross-over output.

Regarding claim 2, Hsu et al. further discloses the method further comprising using, via the controller (Fig. 1; ¶20), the measured temperature value to control or monitor temperature with respect to a part (¶¶20-21 semiconductor chip) whose temperature is being measured (Fig. 1 result temperature; ¶¶20-21 temperature sensor 100 is integrated with an electronic component, e.g., a center processing unit (CPU), in a semiconductor chip for measuring the temperature therein).
Regarding claim 4, Hsu et al. further discloses wherein the output signal is a current signal (¶21 temperature sensing unit 110 outputs a voltage or a current that increases in proportion to a rise in temperature or has a positive temperature coefficient.).
Regarding claim 7, Hsu et al. further discloses wherein the output signal is a voltage signal (¶21 temperature sensing unit 110 outputs a voltage).
Regarding claim 9, Hsu et al. further discloses wherein correlating, via the controller (¶20 CPU), the known first or second output signal range (Fig. 3A TB-1 to TA-1) of the first or second temperature sensor (Fig. 1 sensing unit 110) to the first or second temperature range to be measured (Fig. 3A range b/w VL-1 and VH-1; ¶23) includes correlating a first or second minimum output signal (Fig. 3A VB-1) of the temperature sensor to the first or second minimum temperature value (Fig. 3A VL-1) and correlating a first or second maximum output signal (Fig. 3A VA-1) of the first or second temperature sensor to the first or second maximum temperature value (Fig. 3A VH-1).
Regarding claim 10, Hsu et al. further discloses wherein correlating, via the controller (¶20 CPU), the known first or second output signal range of the first or second temperature sensor (110) to the first or second temperature range to be measured includes using a linear scale (¶26 The calibration unit 130 calculates the result temperature Tnow, for example, by using linear interpolation).
Regarding claim 11, Hsu et al. further discloses wherein the linear scale follows the following relationship:Temp=(((AD_RawInput −I AD_RawMin)*(T_MaxTemp −T_MinTemp))/((I AD_RawMax−I_RawMin)))+T_MinTemp, where, T_MinTemp and T_MaxTemp are the first or second minimum and maximum temperature values, respectively, and IAD_RawMin and IAD_RawMax are analog-to-digital (A/D) values corresponding to first or second minimum and maximum output current signals of the first or second temperature sensor, respectively (¶26 - Tnow corresponds to claimed Temp).
Regarding claim 15, Hsu et al. discloses a device, comprising: 
a controller (Hsu et al.: Fig. 1; ¶20 CPU); 

    PNG
    media_image4.png
    474
    707
    media_image4.png
    Greyscale


first temperature sensor (110); and
 program logic held in a data storage (memory unit 140) and executable by the controller (¶20 CPU) to cause the controller to:
receiving, via the controller, a first minimum temperature value (Fig. 3A VL-1) and a first maximum temperature value (Fig. 3A VH-1) of a first temperature range to be measured (Fig. 3A – range b/w VL-1 and VH-1; ¶23);
correlating, via the controller (Fig. 1; ¶20 CPU), a known first output signal range (Fig. 3A TB-1 to TA-1) of a first temperature sensor (Fig. 1 sensing unit 110) to the first temperature range to be measured (Fig. 3A; ¶23);

    PNG
    media_image2.png
    453
    1538
    media_image2.png
    Greyscale

receiving, via the controller (Fig. 1; ¶20 CPU), an output signal (Fig. 3A) from the first temperature sensor (Fig. 1 sensing unit 110); 
generating, via the controller (Fig. 1; ¶20 CPU), a measured temperature value (Fig. 1 result temperature) based on the output signal (Fig. 3A) of the first temperature sensor (110); and 
adjusting, via the controller (Fig. 1; ¶20 CPU), an output of the device in response to the measured temperature value (Fig. 5 S550 – adjusting an ADC input range based on measured temperature).
However, Hsu et al. fails to disclose first and second temperature sensors.
In a related field of endeavor, Dostoomian et al. discloses a spot-welding device (Dostoomian et al.: Abstract), comprising: a controller (Fig. 8 controller 800) that effects temperature monitoring (temperature detectors 139,153; C.13:L.64-C.16:L.29 thermographic phosphor visible light detection of temperature up to 66° & IR detection above 66°); first (139) and second (153) temperature sensors; and program logic (828) held in a data storage (834) and executable by the controller (800) to cause the controller to: 

    PNG
    media_image3.png
    464
    698
    media_image3.png
    Greyscale

receiving a first minimum temperature value and a first maximum temperature value of a first temperature range to be measured (139,811; C.4:L.45-C.5:L.45 phosphorescent radiation from thermographic phosphor used to monitor temperature from minimum temperature (room temp.) to maximum temp. (about 66°); C.13:L.64-C.14:L.18), and a second minimum temperature value and a second maximum temperature value of a second temperature range to be measured (153,816; C.5:L.22-C.6:L.21 thermal infrared radiation employed to measure over upper temperature range, e.g. about 66° to highest temperature of interest; C.14:L.18-C.16:L.29); receiving, via the controller (800), an output signal from the first or second temperature sensors (multiplexer 816 receives output from 139,811 & 153,814); generating, via the controller, a measured temperature value based on the output signal of the first or second temperature sensors (139,811 & 153,816; C.4:L.45-C.6:L.21; C.13:L.64-C.16:L.29); and adjusting, via the controller, an output of the device in response to the measured temperature value (C.5:L.42-C.6:L.21 switching from lower temp range to upper temp. range based on cross-over b/w sensors based on output signal and error output signal produced by the spot welding controller for controlling welding current based on intensity and temperature).
In view of the ability to monitor the intensity and temperature to detect signal errors to facilitate welding current control and facilitate cross-over between temperature sensors using temperature monitoring between low range and upper range temperatures as is disclosed in Dostoomian et al. at Columns 5-6, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Dostoomian et al. with the teachings of Hsu et al. to obtain temperature ranges with two sensors for different subranges to facilitate welding current control and monitoring temperature to facilitate temperature sensor cross-over output.

Regarding claim 16, Hsu et al. further discloses  wherein the program logic (140) further causes the controller (¶20 CPU) to control or monitor temperature with respect to a part (¶¶20-21 semiconductor chip) whose temperature is being measured using the measured temperature value (Fig. 1 result temperature; ¶¶20-21). 
Regarding claim 19, Hsu et al. further discloses wherein the first or second temperature sensor (110) is interconnected with the device via an input interface (¶20).

Claims 3, 8, 13-14, and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsu et al. and Dostoomian et al. as applied to claims 1 and 15, respectively, above, and further in view of Thomas et al. (US Pub. 2006/0289492).
Regarding claim 3, Hsu et al. and Dostoomian et al. disclose the method of claim 1, and further discloses providing, via the controller (¶20 CPU), the measured temperature value in the form of a temperature reading (Fig. 1 result temperature; ¶21 output temperature sensing signal).  However, Hsu et al. fails to disclose display to a user.
In a related field of endeavor, Thomas et al. discloses a temperature feedback control and monitoring method (Thomas et al.: Fig. 1; Abstract) including providing a device (20,24) including a controller (Figs. 1 & 5 control panel 54) that effects temperature control or temperature monitoring (Fig. 4 temperature feedback devices 50; ¶¶19-22 – devices 50 include thermocouples or infrared sensors to control and monitor temperatures) with respect to a workpiece (22); and generating a measured temperature value based on the output signal (¶¶19-22) of the temperature sensor (50), further comprising providing, via the controller (52), the measured temperature value in the form of a temperature reading for display (Figs. 1 & 5 control panel 54 four displays 56) to a user (Figs. 1 & 5; ¶¶20-23 – user capable of monitoring/controlling temperatures) with an induction heating power source (24).

    PNG
    media_image5.png
    388
    1027
    media_image5.png
    Greyscale

In view of the ability to monitor and control the temperature of a workpiece using a control panel with temperature feedback devices and displays as is disclosed in Thomas et al. at Figures 1 & 5 and Paragraphs 20-23, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Thomas et al. with the teachings of Hsu et al. and Dostoomian et al. to heat a workpiece, maintain the workpiece at an elevated temperature, or program a desired cool-down rate using an induction heating power source and control panel.

Regarding claim 13, Thomas et al. further discloses wherein the device is an induction power source (24; ¶16).
Regarding claim 8, Dostoomian et al. & Thomas et al. further disclose wherein the first or second temperature sensor is an infrared (IR) temperature sensor (Dostoomian et al.: IR detector 153; Thomas: ¶19 infrared sensor).
Regarding claim 14, Thomas et al. further discloses wherein the first or second minimum temperature and maximum temperature values are selected by a user (Figs. 1 & 5 induction power source 24 control panel 54; ¶¶19-23 induction heating power source 24 may be programmed to maintain the work piece 22 at an elevated temperature for a desired period of time.).
Regarding claim 17, Hsu et al. and Dostoomian et al. disclose the device of claim 15, and Hsu et al. further discloses the controller (¶20 CPU) configured for obtaining the measured temperature value in the form of a temperature reading (Fig. 1 result temperature; ¶21 output temperature sensing signal).  However, Hsu et al. fails to disclose display to a user.
In a related field of endeavor, Thomas et al. discloses a temperature feedback control and monitoring device (Thomas et al.: Fig. 1; Abstract) including a device (20,24) including a controller (Figs. 1 & 5 control panel 54) that effects temperature control or temperature monitoring (Fig. 4 temperature feedback devices 50; ¶¶19-22 – devices 50 include thermocouples or infrared sensors to control and monitor temperatures) with respect to a workpiece (22); and program logic (¶24 processor 82) configured for generating a measured temperature value based on the output signal (¶¶19-22) of the temperature sensor (50), further comprising providing, via the controller (52), the measured temperature value in the form of a temperature reading for display (Figs. 1 & 5 control panel 54 four displays 56) to a user (Figs. 1 & 5; ¶¶20-23 – user capable of monitoring/controlling temperatures) with an induction heating power source (24).

    PNG
    media_image5.png
    388
    1027
    media_image5.png
    Greyscale

In view of the ability to monitor and control the temperature of a workpiece using a control panel with temperature feedback devices and displays as is disclosed in Thomas et al. at Figures 1 & 5 and Paragraphs 20-23, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Thomas et al. with the teachings of Hsu et al. and Dostoomian et al. to heat a workpiece, maintain the workpiece at an elevated temperature, or program a desired cool-down rate using an induction heating power source and control panel.
Regarding claim 18, Dostoomian et al. & Thomas et al. further disclose wherein the first or second temperature sensor is an infrared (IR) temperature sensor (Dostoomian et al.: IR detector 153; Thomas: ¶19 infrared sensor).

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsu et al. and Dostoomian et al. as applied to claim 4 above, and further in view of Irani et al. (US Pat. 4,527,896).
Regarding claim 5, Hsu et al. and Dostoomian et al. disclose the method of claim 4, and further discloses the known output signal range (Hsu et al.: Fig. 3A TB-1 to TA-1) and the current signal (¶21).  However, it fails to disclose a specific milliampere range.
In a related field of endeavor, Irani et al. discloses that a vital “front-end” of modern temperature measurement systems expects a strong linear output signal in the 4 to 20 milliampere (mA) range (Irani et al.: C.1:L.14-20) and further discloses a known output signal range of a temperature sensor (C.4:L.7-16) to a temperature range to be measured (Fig. 1; Abstract) wherein the known first or second output signal range is 4-20 mA (C.4:L.7-16) with a non-contact temperature sensor (Fig. 1 sensor 10; C.3:L.25-43).

    PNG
    media_image6.png
    566
    695
    media_image6.png
    Greyscale

In view of the ability to perform non-contact temperature measurements with necessary sensitivity and accuracy without a chopper, scanner, or reference cavity over the preferred 4-20 mA range as is disclosed in Irani et al. at Figure 1 & Column 2, Lines 40-51, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Irani et al. with the teachings of Hsu et al. and Dostoomian et al. to provide a strong linear output signal across the 4-20 mA range with a vital ‘front-end’ modern temperature measurement system.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsu et al. and Dostoomian et al. as applied to claim 4 above, and further in view of Benton (US Pat. 5,519,644).
Regarding claim 6, Hsu et al. and Dostoomian et al. disclose the method of claim 4, but they fail to disclose a biasing resistor.
In a related field of endeavor, Benton discloses a continuously calibrating temperature controller (Benton: Abstract) including an input interface (C.5:L.33-53) carries the output signal converted to a voltage signal via a biasing resistor (C.3:L49-C.4:L.4 a corresponding plurality of resistance temperature devices for sensing temperatures at a plurality of locations, a current circuit for applying a known current to a selected one of the resistance temperature devices through the corresponding one of the temperature inputs to produce an analog voltage output indicative of a sensed temperature).
In view of the ability to avoid the effects of temperature drift and measurement error by utilizing a multi-loop temperature controller with continuous calibration for a plurality of temperature measurements as is disclosed in Benton at Columns 3-4, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Benton with the teachings of Hsu et al. and Dostoomian et al. to reduce temperature drift and measurement error while making a plurality of measurements.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsu et al., Dostoomian et al., & Irani et al. as applied to claim 19 above, and further in view of Benton (US Pat. 5,519,644).
Regarding claim 20, Hsu et al., Dostoomian et al., & Irani et al. disclose the device of claim 19, and Hsu et al. further discloses the output signal is a current signal (Hsu et al.: ¶21).  However, they fail to disclose a biasing resistor.
In a related field of endeavor, Benton discloses a continuously calibrating temperature controller (Benton: Abstract) including an input interface (C.5:L.33-53) carries the output signal converted to a voltage signal via a biasing resistor (C.3:L49-C.4:L.4).
In view of the ability to avoid the effects of temperature drift and measurement error by utilizing a multi-loop temperature controller with continuous calibration for a plurality of temperature measurements as is disclosed in Benton at Columns 3-4, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Benton with the teachings of Hsu et al., Dostoomian et al., & Irani et al. to reduce temperature drift and measurement error while making a plurality of measurements.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 10,533,897. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims are more specific versions of the broader instant application claims, and the instant application claims are, accordingly, anticipated by the broader instant application claims.
10/533,897 Patented Claims 1-25
Instant Application Claims 1-20
1. A method, comprising:
providing a heating power source with a controller that effects temperature control or temperature monitoring;
receiving, via the controller, a first minimum temperature value and a first maximum temperature value of a first temperature range to be measured;
receiving, via the controller, a second minimum temperature value and a second maximum temperature value of a second temperature range to be measured;
correlating, via the controller, a known first output signal range of a first temperature sensor of a first temperature sensor type to the first temperature range to be measured;
correlating, via the controller, a known second output signal range of a second temperature sensor of a second temperature sensor type different from the first type to the temperature range to be measured to the second temperature range to be measured, wherein the first output signal range of the first temperature sensor is different from the second output signal range of the second temperature sensor such that the two output signal ranges do not overlap;
receiving, via the controller, an output signal from the first temperature sensor or the second temperature sensor;
determining, via the controller, whether the output signal is within the first output signal range or the second output signal range;
generating, via the controller, a measured temperature value based on the output signal of the first temperature sensor or the second temperature sensor; and
adjusting, via the controller, an output of the heating power source in response to the measured temperature value.
1. A method, comprising:
providing a device with a controller that effects temperature control or temperature monitoring;
receiving, via the controller, a first minimum temperature value and a first maximum temperature value of a first temperature range to be measured, and a second minimum temperature value and a second maximum temperature value of a second temperature range to be measured;

correlating, via the controller, a known first output signal range of a first temperature sensor to the first temperature range to be measured;
correlating, via the controller, a known second output signal range of a second temperature sensor to the second temperature range to be measured;
receiving, via the controller, output signal from the first or second temperature sensors; 
generating, via the controller, a measured temperature value based on the output signal of the first or second temperature sensors; and 
adjusting, via the controller, an output of the device in response to the measured temperature value.

14. A device, comprising:
one or more temperature sensor inputs for receiving inputs from a first temperature sensor of a first temperature sensor type and a second temperature sensor of a second temperature sensor type different from the first type,
wherein a first output signal range of the first temperature sensor is different from a second output signal range of the second temperature sensor type such that the two output signal ranges do not overlap;
a controller;
program logic held in a data storage and executable by the controller to cause the controller to:
receive a first minimum temperature value and a first maximum temperature value of a first temperature range to be measured,
correlate a known first output signal range of the first temperature sensor to the first temperature range to be measured,
receive a second minimum temperature value and a second maximum temperature value of a second temperature range to be measured,
correlate a known second output signal range of the second temperature sensor to a second temperature range to be measured,
receive an output signal from the first temperature sensor or the second temperature sensor,
determine whether the output signal is within the first output signal range or the second output signal range;
generate a measured temperature value based on the output signal of the first temperature sensor or the second temperature sensor; and
a heating power source configured to adjust a heat output in response to the measured temperature value.
15. A device, comprising:
a controller; 
first and second temperature sensors; and 
program logic held in a data storage and executable by the controller to cause the controller to: 
receive a first minimum temperature value and a first maximum temperature value of a first temperature range to be measured, and a second minimum temperature value and a second maximum temperature value of a second temperature range to be measured, 
correlate a known first output signal range of a first temperature sensor to the first temperature range to be measured,  
correlate a known second output signal range of a second temperature sensor to the second temperature range to be measured, 
receive an output signal from the first or second temperature sensors, 

generate a measured temperature value based on the output signal of the first or second temperature sensors, and 
adjust an output of the device in response to the measured temperature value. 
25. A method, comprising:
providing a device with a controller that effects temperature control or temperature monitoring;

receiving, via the controller, a minimum temperature value and a maximum temperature value of a temperature range to be measured;
correlating, via the controller, a known output signal range of a first temperature sensor of a first temperature sensor type to the temperature range to be measured using a linear scale or a second temperature sensor of a second temperature sensor type different from the first type to the temperature range to be measured, wherein a first output signal range of the first temperature sensor is different from a second output signal range of the second temperature sensor type such that the two output signal ranges do not overlap;
receiving, via the controller, an output signal from the first or the second temperature sensor;
determining, via the controller, whether the output signal is within the first output signal range or the second output signal range;
generating, via the controller, a measured temperature value based on the output signal of the first or the second temperature sensor;

wherein the linear scale follows the following relationship: 

[further limitations defining the linear scale and providing a formulas for the relationships]
1. A method, comprising:
providing a device with a controller that effects temperature control or temperature monitoring;

receiving, via the controller, a first minimum temperature value and a first maximum temperature value of a first temperature range to be measured, and a second minimum temperature value and a second maximum temperature value of a second temperature range to be measured;
correlating, via the controller, a known first output signal range of a first temperature sensor to the first temperature range to be measured;
correlating, via the controller, a known second output signal range of a second temperature sensor to the second temperature range to be measured;
receiving, via the controller, output signal from the first or second temperature sensors; 
generating, via the controller, a measured temperature value based on the output signal of the first or second temperature sensors; and 
adjusting, via the controller, an output of the device in response to the measured temperature value.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. ProHeat Rolling Inductor, Induction Heating System, Miller Electric Mfg. Co., Index No. IN/12.0, issued November 2014 (IDS dated 10/31/2022) – which discloses a duel (sic) induction head arrangement with two sensors (Pg. 2).

    PNG
    media_image7.png
    276
    764
    media_image7.png
    Greyscale


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY SCOTT VALENTINER whose telephone number is (571)272-7504. The examiner can normally be reached M-F / 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/JEREMY S VALENTINER/Examiner, Art Unit 2884